Citation Nr: 1539902	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-21 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for scars, left forearm, residual of shrapnel wound.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to July 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for scars, left forearm, residuals of shrapnel wound, and rated them as noncompensable.  The Veteran presented testimony at an RO hearing in October 2011, as well as at a Board videoconference hearing in May 2012, and transcripts of the hearings are associated with his claims folder.  The Board remanded this matter to the RO in April and September 2014 for further development.

In February 2015, the RO granted service connection for left muscle group VII injury and left muscle group V injury, and rated the disabilities under the rating schedule.  The Veteran was notified of these decisions and to date there has been no notice of disagreement filed.  Accordingly, the muscle group injury disability ratings are not before the Board on appeal.  


FINDING OF FACT

The record evidence shows that the Veteran's left forearm scars are not of the head, face, or neck; are not deep; do not have an area of 144 square inches or greater; are not unstable or painful; and do not have any other disabling effects not considered above.


CONCLUSION OF LAW

The criteria for a compensable rating for scars, left forearm, residual of shrapnel wound, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in February 2011.  Additionally, as service connection was granted for the disability at issue in May 2011, there is no further notice necessary as to downstream issues.  Id.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical examinations in July 2009 and March 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The examination reports are adequate as they provide all information necessary to rate the disability at issue.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2015).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran appeals for a higher rating for his service-connected scars, left forearm, residual of shrapnel wound, which are rated as noncompensable, under 38 C.F.R. § 4.118 and have been assigned Diagnostic Code 7805.

Under 38 C.F.R. § 4.118, scars not of the head, face, or neck, that are deep and nonlinear are rated under Diagnostic Code 7801 (2015).  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118.  Scars not of the head, face, or neck, that are superficial and nonlinear are rated 10 percent for area or areas of 144 square inches (sq. in.) (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 , Diagnostic Code 7802 (2015). 

Scars that are unstable or painful can have a compensable rating under Diagnostic Code 7804 (2015).  38 C.F.R. § 4.118.  For other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 are rated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

A July 2009 VA examination report shows that the Veteran had a 1 centimeter circular scar on his left forearm which was not painful on examination, and which had no skin breakdown.  The scar was superficial, not deep.  A March 2011 VA examination report contains essentially the same information except that it notes a .25 oval scar on the top of the distal left forearm with an exit wound .5 centimeter oval on the bottom/side of the Veteran's distal forearm.  There was a 2nd shrapnel scar on top of the left distal forearm 1 x .5 cm and oval.  The impression was shrapnel wound to distal forearm with stable scars.  No residual functional impairments.   

Ratings have been assigned for muscle damage to muscle groups VII and V due to the shrapnel wound that apparently caused the left forearm scars, and those matters are not on appeal.  The evidence including the two VA examination reports mentioned above shows that a compensable rating cannot be assigned for the Veteran's left forearm scars under Diagnostic Code 7800, as they are not of the head, face, or neck; that a compensable rating cannot be assigned under Diagnostic Code 7801 or 7802 as the scars are not deep and do not have an area of 144 square inches or greater; and that a compensable rating cannot be assigned under Diagnostic Code 7804 as the scars are not unstable or painful.  The Board notes that the Veteran reported retained shrapnel in his left forearm that is tender and easily aggravated in his July 2011 VA Form 9, and that he reported similar symptomatology during his July 2009 VA examination.  These do not appear to be scar manifestations, however, but manifestations of problems underneath scarring, connected with retained shrapnel which has been rated separately, as the scars have twice been described as nonpainful on examination.  The evidence shows no other disabling effects of scars to rate pursuant to Diagnostic Code 7805.  Accordingly, the Board finds that the preponderance of the evidence is against granting the Veteran's claim for a compensable disability rating under the rating schedule for his service-connected scars, left forearm, residual of shrapnel wound.  

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not significantly changed and that a uniform rating is warranted.

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected scars, residual of shrapnel wound.  The symptoms and impairment caused by the service-connected scars are specifically contemplated by the schedular rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran has not asserted, and the evidence of record has not suggested that the disability at issue creates such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the impact of the service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there is no indication of unemployability due to the scars of the left forearm.  Further consideration of TDIU is not warranted.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A compensable rating for scars, left forearm, residual of shrapnel wound, is denied.



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


